Citation Nr: 0730434	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of L5-S1, 
claimed as back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
February 1972, including combat service in Vietnam, and from 
November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2002 
and August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The May 2002 
rating decision granted service connection for PTSD with an 
evaluation of 10 percent effective September 21, 2001, and 
the August 2003 rating decision continued a prior (April 
2003) denial of service connection for back pain.

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

During the course of the appeal, the veteran's PTSD has 
caused occupational and social impairment with reduced 
reliability and productivity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2002 the veteran was granted service connection for 
PTSD with an evaluation of 10 percent, effective September 
21, 2001, which the veteran appealed.  In a rating decision 
dated in July 2004 the evaluation for PTSD was increased to 
50 percent, effective September 21, 2001.  The veteran seeks 
an initial disability rating in excess of 50 percent for his 
service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).  GAF scores ranging between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).   

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial psychological evaluation done by VA in September 2001 
returned a diagnosis of PTSD.  Symptoms identified included 
nightmares, intrusive thoughts, feelings of detachment and 
estrangement, trouble sleeping, difficulty concentrating, and 
hyperarousal; however, there is no report of the kinds of 
symptoms contemplated by a rating of 70 percent, such as 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; impaired impulse 
control; spatial disorientation; delusions, or 
disorientation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
There is also no report of the symptoms that would warrant a 
rating of 100 percent, such as gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  The criteria 
for a rating of 70 percent or higher are thus not met by this 
evidence.  38 C.F.R. §§ 3.102, 4.2, 4.130, Diagnostic Code 
9411.

In a letter dated in September 2002 the veteran's VA 
treatment provider advised that the veteran had been under 
her care since May 2001.  She reported that the veteran's 
symptoms included chronic sleep problems, headaches, 
nightmares, night sweats, difficulty in crowds, exaggerated 
startle response, irritability, intrusive images of combat 
scenes, and survivor guilt.  She adds that the veteran's 
primary coping strategy is avoidance, and that the veteran 
appears "unable to function in social settings like he used 
to."  According to the treatment provider the veteran was 
functioning with a GAF of 45, which connotes serious 
symptomatology.  See DSM IV.  However, the Board notes that 
the veteran was married and employed, full time, as a team 
leader in a General Electric plant in September 2002.  
Moreover, there was no evidence of the symptoms contemplated 
by a rating of 70 percent, such as suicidal intent or plan; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; impaired impulse control; spatial 
disorientation; delusions, or disorientation.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  There is also no report of the 
symptoms that would warrant a rating of 100 percent, such as 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  A rating of 70 percent or higher is 
thus not warranted by this evidence.  

In February 2003 the veteran was accorded a compensation and 
pension PTSD examination.  During the examination the veteran 
reported that he was employed full time as an electrician in 
a team leader capacity at a General Electric plant.  Mental 
examination revealed him to be alert and oriented to time, 
place, person, and situation, with no evidence of thought 
disorder or psychosis.  Thoughts were logical, goal directed, 
and intact.  Speech was relevant, fluent and goal directed, 
and grooming and hygiene were good.  The examiner also noted 
that the veteran maintained good eye contact and was 
cooperative with the interview process.  PTSD symptoms 
included insomnia, intrusive thoughts of Vietnam, 
hyperarousal, significant anxious arousal, depressed mood, 
defensive avoidance, dissociation, memory problems, and 
anger/irritability.  There was some paranoid thinking that 
occurred in relation to crowds.  There were no hallucinations 
or suicidal ideation.  It was noted that the veteran appeared 
to have long-term depression that was rather severe and was 
related to PTSD.  Global assessment of functioning score was 
51, which is indicative of borderline severe symptomatology.  
See DSM IV.  According to the examiner, there is 
"significant impairment in social [and] occupational 
function[ing].  Even so, the record again contains no 
evidence of the symptoms that would warrant a rating of 70 
percent, such as suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
impaired impulse control; spatial disorientation; delusions, 
or disorientation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
There is also no report of the symptoms that would warrant a 
rating of 100 percent.  Id.  The criteria for a rating of 70 
percent or higher are thus not met by this evidence.
In September 2003, the veteran reported during a mental 
health clinic visit that he was doing well and working full-
time.  He was raising four grandchildren as his step daughter 
would not care for them.  The veteran was oriented times 
four.  Therapy was provided.  The GAF score was 80, which is 
indicative of symptoms, if they are present, that are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
social functioning (e.g., temporarily falling behind in 
schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  This evidence does not show that 
the veteran's disability more closely approximates the 
criteria required for a 70 percent evaluation.  

In January 2004 the veteran's VA PTSD treatment provider 
submitted another letter regarding the veteran's PTSD.  She 
wrote of the veteran's continued struggle with PTSD . . . and 
"his inability to retain employment as it is directly 
related to his severe social and industrial impairment and 
inability to function under the ordinary conditions of daily 
employment."  She also wrote of the veteran's continued 
"difficulty maintaining relationships with his wife, family, 
and friends because of his pattern of isolation and 
avoidance, as well as his severe and poor impulse control."  
Symptoms noted include short term memory loss, hyperarousal, 
irritability, frequent temper flare-ups, and intolerance of 
perceived injustices and inequalities.  She also reported 
that the veteran angers easily, and is often tearful, 
detached, anxious, angry, and mistrustful.  In addition, she 
advises that the veteran has "suicidal ideation without a 
plan" and spatial disorientation, and adds that he suffers 
from impaired impulse control, disturbance of motivation and 
mood, continuous panic attacks, and inability to utilize 
coping skills to decrease stressors.  GAF was reported as 45.   

Despite the treatment provider's declaration that the veteran 
is unable to retain employment or function under the ordinary 
conditions of daily employment, the Board again notes that 
the veteran was at that time gainfully employed in a 
leadership capacity, and had been since at least September 
2001.  Indeed, evidence in the record suggests that he may 
have been with the same employer (General Electric) since 
1972.  The Board also notes VA treatment records dating from 
September 2003 to May 2004, which reiterate that the veteran 
was employed full time; which inform that the veteran and his 
wife were raising several small grandchildren; and which 
document the veteran as reporting that he was "doing well."   
In addition, while the treatment provider reports that there 
was suicidal ideation and that she observed some spatial 
disorientation, and says that the veteran suffers from 
impaired impulse control, overall symptomatology does not 
comport with a rating of 70 percent or higher.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  There is no report of 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; delusions; or disorientation.  There is 
also no evidence of gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  A rating of 70 percent or 
higher is thus not warranted by this evidence.  

In February and May 2004, the veteran was seen in the mental 
health clinic complaining that he was feeling somewhat 
nervous.  He reported that he was working full time.  The 
veteran denied depression.  He was oriented times four. The 
diagnosis was history of PTSD.  Therapy was provided and the 
GAF score was 80.  This evidence reflects minimal functional 
impairment and does not show that the veteran's disability 
more closely approximates the criteria required for a 70 
percent evaluation.  Based on all evidence of record, the 
criteria for a rating in excess of 50 percent is not 
warranted at any time.

The assignment of an extra-schedular rating was also 
considered in this matter; however, there is no evidence that 
the veteran's PTSD has resulted in marked interference with 
his earning capacity or employment or necessitated frequent 
periods of hospitalization.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds that the evidence 
is not in equipoise.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

The evidence shows that VA has met the notice and duty to 
assist provisions.  VA sent the veteran a letter in October 
2001 which informed him how to substantiate his claim for 
service connection for PTSD.  The RO also sent the veteran a 
letter in November 2002 which informed him of the evidence 
needed to substantiate his request for a higher rating; of 
the evidence that VA would obtain; and of the evidence that 
he should submit, or request assistance in obtaining, from 
VA.  Although it is unclear from the record whether he was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his clam (38 C.F.R. 
§ 3.159(b)(1)), as a practical matter the Board finds that he 
has been notified of the need to provide such evidence as the 
aforesaid letters informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted.  Communications sent to and received from 
the veteran show that the veteran was informed of the 
evidence he was required to submit in this case, particularly 
in view of the fact that the rating was twice increased as a 
consequence of evidence provided by the veteran.

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA PTSD diagnostic and 
treatment records.  The veteran has also been accorded a C&P 
PTSD examination, the report of which is of record.  There is 
no indication in the record that additional evidence is 
available and not part of the claims file.  


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent is denied.




REMAND

Review of the record reveals that the veteran has not been 
provided with notice of the information and evidence needed 
to substantiate his claim for service connection for back 
pain.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); and see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The matter must therefore be remanded for compliance 
with 38 U.S.C.A. §§ 5103, 5103A.

As regards the substance of the veteran's appeal, the veteran 
seeks service connection for back pain, which he says began 
during his tour of duty in Vietnam.  SMRs relating to active 
military service from July 1969 to February 1972, including 
the veteran's combat service in Vietnam, have been obtained 
and associated with the claims file.  However, the Board 
notes that the veteran also had a subsequent tour of duty in 
support of Operation Desert Shield/Desert Storm from November 
1990 to July 1991 and many years of Reserve service.  
Inasmuch as service connection may be granted upon evidence 
of incurrence of a disability during any period of active 
military service, SMRs for the time period November 1990 to 
July 1991, as well as from his periods of Reserve service 
must be requested.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue notice to the veteran in 
compliance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), specific to the 
issues on appeal.  Such notice must apprise 
the veteran of the evidence needed to 
substantiate his claim for service 
connection, of the types of evidence that 
the veteran must submit; and of the types 
of evidence that VA will obtain.  This 
notice should also inform the veteran of 
how effective dates and disability ratings 
are determined, and should encourage the 
veteran to submit any relevant evidence 
that he may have in his possession.

2.  Contact the National Personnel Records 
Center and any other appropriate agency 
and request SMRs compiled during the 
veteran's active military service from 
November 1990 to July 1991 as well as 
those compiled during his years of Reserve 
service.  

3.  After any further development deemed 
necessary, readjudicate the veteran's 
claim.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


